Citation Nr: 1227028	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  09-47 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder to include anxiety and depression.

4.  Whether new and material evidence has been received to reopen service connection for low back strain with arthritis. 

5.  Whether new and material has been received to reopen service connection for a left arm residual scar of a gunshot wound.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran, who is the appellant herein, served on active duty from December 1950 to December 1952.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by which the RO denied service connection for hearing loss, tinnitus, and anxiety with depression, and denied reopening of service connection for low back strain with arthritis and for a left arm residual scar of a gunshot wound.

Regarding the psychiatric claim, the Board has broadened and recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder to include anxiety and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other diagnoses of record).

Although the RO declined to reopen service connection for low back strain with arthritis and for a left arm residual scar of a gunshot wound in the November 2008 rating decision, the question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 8 Vet. App. 1 (1995).  If the Board finds that new and material evidence has been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  The Board has characterized the claims accordingly.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to excessive noise while in service.

2.  The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes.

3.  Symptoms of hearing loss were not chronic in service.

4.  Hearing loss has not been continuous since service separation.

5.  Hearing loss did not manifest to a compensable degree within one year of service separation.

6.  The Veteran's current bilateral hearing loss is not etiologically related to acoustic trauma (noise exposure) in service.

7.  Symptoms of tinnitus were not chronic in service.

8.  Symptoms of tinnitus have not been continuous since service separation.

9.  The Veteran's current tinnitus is not etiologically related to acoustic trauma (noise exposure) in service.

10.  Symptoms of a psychiatric disorder were not chronic in service.

11.  Symptoms of a psychiatric disorder have not been continuous since service separation. 

12.  The Veteran's psychiatric disorder is not etiologically related to active service.

13.  A March 1983 rating decision denied service connection for a lumbar spine disorder because the Veteran failed to complete the requested VA examination.

14.  A March 1990 rating decision denied service connection for a lumbar spine disorder on the basis that there was no evidence of a back condition that was directly or presumptively related to service.

15.  An unappealed July 2004 rating decision denied reopening of service connection for a lumbar spine disorder, finding that the additional evidence since the March 1990 prior final decision did not show that the Veteran's current lumbar spine disability was related to his active service.

16.  The evidence associated with the claims file subsequent to the July 2004 rating decision regarding the claim for service connection for a lumbar spine disability does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.

17.  A July 2004 rating decision denied service connection for residuals of a left forearm gunshot wound on the basis that the left forearm gunshot wound existed prior to service.

18.  An unappealed March 2006 rating decision denied reopening of service connection for residuals of a left forearm gunshot wound, finding that the additional evidence since the March 1990 prior final decision did not show that the Veteran's residuals of a left forearm gunshot wound were related to service and there was no aggravation of the disability in service.

19.  The evidence associated with the claims file subsequent to the July 2004 rating decision regarding the claim for service connection for residuals of a left forearm gunshot wound does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011). 

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  The criteria for service connection for an acquired psychiatric disorder to include anxiety and depression have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

4.  The July 2004 rating decision that denied reopening of service connection for a lumbar spine disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2011).

5.  New and material evidence not having been received, the claim of service connection for low back strain with arthritis lumbar spine disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

6.  The March 2006 rating decision that denied reopening of service connection for residuals of a left forearm gunshot wound is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

7.  New and material evidence not having been received, service connection for residuals of a left forearm gunshot wound is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011).  

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See  73 Fed. Regulation. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits. 

In a timely October 2008 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.

The Veteran was advised of VA's duties to notify and assist in the development of the claims to reopen service connection for a low back disability and for residuals of a left forearm gunshot wound.  The October 2008 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The letter also informed the Veteran of disability rating and effective date criteria and provided notice in accordance with Kent.  The Veteran has had ample opportunity to respond and supplement the record.

The Veteran has not been afforded a VA medical examination with respect to the claim of service connection for anxiety with depression; however, the Board finds that a VA examination is not necessary in order to decide this claim.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and 
(2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

In this case, because the weight of the evidence demonstrates that the Veteran did not exhibit mental health problems in service or for years thereafter, there is no duty to provide a VA psychiatric examination.  The weight of the evidence demonstrates no chronic symptoms of anxiety or depression in service or shortly thereafter, no continuity of psychiatric symptoms since service separation, and no indication of an etiological relationship between current mental health problems and service.  Because there is no in-service injury or disease to which a competent medical opinion could relate any currently diagnosed psychiatric condition, and there is no continuity of symptomatology upon which a medical opinion could be based or which could independently serve as the nexus to service, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim of service connection for anxiety and depression.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease (including symptoms) or injury referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed anxiety with depression would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion that purported to provide a nexus between the Veteran's claimed psychiatric disability and military service would necessarily be based on an inaccurate history regarding what occurred in service or within one year of service and so would be of no probative value. 

The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  The holding in Charles was clearly predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

The Veteran was afforded VA examinations in connection with his hearing loss, tinnitus, and residuals of a gunshot wound claims.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA audiological and muscles examinations provided were adequate.  The VA nexus opinions provided considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the foregoing issues have been met.  38 C.F.R. § 3.159(c)(4). 

The Board notes that no VA medical examination was provided regarding the claim to reopen service connection for a low back disability; however, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a finally denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  

The record contains a copy of a letter from the National Personnel Records Center (NPRC) in St. Louis, Missouri indicating that the Veteran's personnel records were permanently damaged by water as a result of the 1973 fire at the NPRC.  Under such circumstances, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O' Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board observes that the service personnel records do not appear to be relevant to the issues decided herein and that, in any event, somewhat legible copies of the service personnel records have been associated with the claims file.  The service treatment records are not damaged, which are relevant to the issues decided herein, and have been associated with the record.

The Veteran's service treatment records and pertinent post-service private and VA treatment records have been secured.  The record contains VA clinical records from a variety of VA medical facilities to include psychiatric treatment records from the Phoenix, Arizona VA Medical Center.  The RO has arranged for VA medical examinations where necessary; as stated, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  The Veteran has not identified any evidence that remains outstanding.  Accordingly, the Board will address the claims.

Service Connection Laws and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as sensorineural hearing loss, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309.

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran appears to contend that he was exposed to acoustic trauma in service, which is responsible for his currently diagnosed bilateral hearing loss and tinnitus.

First addressing the question of current disability, after a review of all the evidence, the Board finds that the Veteran has a bilateral hearing loss disability.  A January 2011 VA audiological examination established hearing loss "disability" in each ear as defined in 38 C.F.R. § 3.385.  In January 2011, on VA audiological examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 35, 35, 60, 70, and 70 decibels, respectively, with an average puretone threshold of 59 decibels.  The speech recognition score for the right ear was 82 percent.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 30, 35, 40, 65, and 60 decibels, respectively, with an average puretone threshold of 50 decibels.  The speech recognition score for the left ear was 96 percent.

The Board also finds that the Veteran has a current disability of tinnitus.  In Charles, the Court determined that tinnitus is the type of disorder associated with symptoms capable of lay observation.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. at 308-10; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (stating that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition). 

On the question of in-service injury or disease, the Board finds that the Veteran is shown to have been exposed to loud noise (acoustic trauma) to both ears in service.  The Veteran's service personnel records reflect that he had various duties including as a tank crewman.  At the January 2011 VA audiology examination, the Veteran reported that during service he was exposed to the noise of firearms, machine guns, tanks, heavy artillery, and power tools, in addition to post-service noise exposures of firearms and auto repair.

The Board next finds that, while the Veteran was exposed to noise in service, symptoms of hearing loss and tinnitus were not chronic in service.  Service treatment records reflect no complaints or findings of hearing loss or tinnitus.  October 1950 pre-induction examination as well as the November 1952 medical examination conducted in connection with service separation revealed scores of 15 out of 15 in the whisper voice test bilaterally.  

Audiometric testing was not conducted during service, so no audiometric test scores are available to measure the degree of hearing loss at service separation.  Audiometric testing is undoubtedly more precise than a whisper voice test, although the whisper voice test is an alternative means of testing hearing.  See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1992).  The absence of service treatment records showing in-service audiometric evidence of hearing loss is not fatal to the claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

The Board finds that the whispered voice test is a subjective and blunt measure of hearing loss, and is of little probative value in this case.  The whispered voice test cannot measure audiometric threshold shifts, can neither establish nor rule out the presence of a hearing loss disability as defined in 38 C.F.R. § 3.385, and is not capable of capturing hearing loss that may have begun in service following acoustic trauma.  Particularly in light of the Court's holding in Hensley v. Brown, 5 Vet. App. 155, 159 (1993), that 38 C.F.R. § 3.385 does not necessarily preclude service connection for hearing loss that first met the regulation's requirements for hearing loss disability after service, the service examiners' indications that the whisper tests showed normal hearing, including at service separation, is of little probative value.

Although the Veteran was not specifically diagnosed with hearing loss of either ear in active service, competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159.  Because the service treatment record evidence does not demonstrate either the presence or absence of hearing loss in service, the Board finds that other evidence that bears on whether the Veteran sustained hearing loss in service is highly probative in determining whether current bilateral hearing loss is related to service, especially evidence of no chronic symptoms of hearing loss or tinnitus during service.  

The Board next finds that the weight of the evidence demonstrates that bilateral hearing loss and tinnitus symptoms were not chronic in service and not continuous since service separation.  As stated, no complaints of hearing loss or tinnitus were shown in the service treatment records.  The Veteran did report ear, nose, and throat trouble on service separation, but did not elaborate on the organ or organs affected.  Because the Veteran did not specifically report hearing loss or tinnitus in service and because testing did not affirm the presence of hearing loss, the Board finds that bilateral hearing loss and tinnitus did not become chronic in service.  

The Veteran is competent to report the onset of hearing loss and tinnitus at any time.  See Charles, supra; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Layno, 6 Vet. App. at 469-470 (finding lay testimony competent when it concerns features or symptoms of injury or illness).  On VA examination in January 2011, the Veteran told the examiner that he began to experience hearing loss approximately six years earlier, which reflects the Veteran's history of onset decades after service.  He made an identical assertion regarding the onset of tinnitus.  The Board finds no reason to question the Veteran's credibility regarding the history of post-service onset of hearing loss and tinnitus, and as stated, he is competent to provide evidence in this regard.  Because the Veteran began to experience hearing loss and tinnitus in approximately 2005, well over 50 years after service separation, the Board finds that neither hearing loss nor tinnitus became chronic in service or were continuous since service separation.

Next, the weight of the evidence shows that hearing loss did not manifest to a compensable degree within a year of service separation.  See 38 C.F.R. § 4.85, Tables VI, VIA, VII (2011) (containing the criteria and tables for assessing the appropriate disability ratings for service-connected hearing loss).  Because the Veteran did not begin to experience symptoms of hearing loss until approximately 2005, hearing loss could not have manifested to a compensable degree within a year of service separation, and there is otherwise no evidence of hearing loss to a compensable (10 percent) degree within one year of service, either credible testimony or audiometric testing.  Thus, service connection for bilateral hearing loss on a presumptive basis as a chronic disability is not warranted.  38 C.F.R. §§ 3.307, 3.309(a).

The Board further finds that the weight of the competent evidence is against a finding that the Veteran's current bilateral hearing loss and tinnitus are related to exposure to acoustic trauma in service.  In the January 2011 VA audiological examination, the VA examiner opined that bilateral hearing loss and tinnitus were not related to active duty service.  The VA examiner reasoned that due to normal whisper voice tests at enlistment and service separation, the presence of high frequency hearing loss at enlistment or service separation could not be ruled out.  However, the examiner explained that, due to the Veteran's denial on examination that he was exposed to noise in service, a history of occupational noise exposure, and the reported onset of both hearing loss and tinnitus occurring about six years earlier led the examiner to conclude that neither hearing loss nor tinnitus were related to in-service noise exposure.  The Board credits this opinion despite a finding that acoustic trauma did occur in service because the examiner relied on other factors in rendering her opinion and in particular the salient fact that the Veteran did not experience hearing loss or tinnitus until more than 50 years after service separation.

In short, the Board has found that the weight of the evidence shows no chronic hearing loss or tinnitus in service, no continuity of symptomatology of either hearing loss or tinnitus between service separation and post-service symptoms in 2005, no evidence of bilateral hearing loss to any degree within a year of service separation, and no nexus between either bilateral hearing loss or tinnitus and service.  As such, the preponderance of the evidence is against the claims, and service connection for bilateral hearing loss and tinnitus must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 38 C.F.R. § 3.303.

Service Connection for an Acquired Psychiatric Disorder

The Veteran appears to contend that he currently suffers from anxiety and depression that are related to his period of active duty service.

After a review of the evidence, the Board finds that the weight of the evidence shows no complaints, diagnosis, findings, or treatment of a psychiatric disorder in service, including no chronic psychiatric symptoms in service.  The Veteran's service treatment records are negative for any complaints, diagnosis, findings, or treatment for a psychiatric disorder.  No psychiatric complaints or disorders were noted on service induction.  In the report of medical history completed by the Veteran just prior to service separation, he explicitly denied frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort.  The corresponding medical examination report reflects that the Veteran had no psychiatric problems on service separation.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that psychiatric disorder symptoms have not been continuous since service separation in December 1952.  As indicated, the November 1952 service separation clinical examination did not reflect findings or a diagnosis of a psychiatric disorder.  Following service separation in December 1952, the evidence of record shows no complaints, diagnosis, or treatment for a psychiatric disorder until decades after service in November 1989 when chronic depression was noted in a VA treatment record.  In 1990, generalized anxiety disorder with depression was diagnosed.  The absence of post-service complaints, findings, diagnosis, or treatment for about 38 years after service is one factor that tends to weigh against a finding of continuous psychiatric symptoms after service separation.  See Buchanan, 451 F.3d at 1337; see also See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).

The weight of the competent evidence indicates that there is no relationship between any currently diagnosed psychiatric disorder and service.  March 2006 VA mental health treatment records reveal that the Veteran was admitted for treatment due to suicidal ideation.  On admission, the Veteran reported that he had been feeling lonely since the death of his brother from lung cancer a year earlier, and his son and daughter lived out of state.  He explained that he did not really wish to commit suicide but that he was merely frustrated.  The VA examiner noted that the Veteran had no significant psychiatric history and no prior admission.  At one point during his hospitalization, the Veteran indicated that he had been experiencing passive suicidal ideation for years.  The Veteran left the treatment facility before completing neuropsychiatric testing.  A diagnosis of depression was rendered.  Based on the fact that there is no indication of a mental health problem until approximately 1990 and the fact that more recent psychiatric treatment records, dated in March 2006, reveal no specific time of onset of psychiatric symptoms other than passive suicidal ideation for years, and no credible evidence, lay or medical, of a nexus between current psychiatric problems and service, the Board finds that the claimed anxiety and depression are not related to service.

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current psychiatric disorder and his military service, including no credible evidence of continuity of symptomatology of a psychiatric disorder which would serve either as a nexus to service or as the factual basis for a favorable medical nexus opinion.  Therefore, the 
Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a psychiatric disorder.  For these reasons, the Board finds that a preponderance of the evidence is against the claim of service connection for a psychiatric disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102

New and Material Evidence Legal Criteria

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Reopening Service Connection for Low Back Disorder

In a March 1983 determination, the RO denied the Veteran's claim of service connection for a low back disorder because he did not report to a scheduled VA medical examination.  The Veteran was properly notified of the March 1983 RO determination, but did not enter a notice of disagreement.  Consequently, the March 1983 became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In a March 1990 rating decision, the RO denied the claim, as there was no evidence to show that the low back disability was related to service or that low back arthritis manifested within a year of separation.  The Veteran was properly notified of the March 1990 rating decision, but he did not appeal, and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In a July 2004 rating decision, the RO denied reopening of service connection for a low back disorder, finding that new and material evidence to reopen it had not been received.  The RO determined that the newly added evidence did not relate to an unestablished fact necessary to substantiate the claim and did not raise a reasonable possibility of substantiating the claim.  

The evidence of record at the time of the July 2004 rating decision included the service treatment records that are silent as to complaints or treatment regarding the low back and a January 1983 VA medical examination report reflecting complaints of low back pain.  An X-ray study conducted in conjunction with the January 1983 examination report revealed spondylosis and degenerative disc disease at L2-3.  The examiner diagnosed low back syndrome without physical findings or cause.  

November 1989 VA treatment records indicated that the Veteran underwent a lumbar myelogram and other procedures.  The discharge diagnosis was of myofascial pain syndrome and focal stenosis at L4-5.  

On VA examination in January 1990, the Veteran reported that he had injured his low back in service but had low back problems in the previous four years.  The examiner diagnosed moderate degenerative arthritis at L2-3 with lumbar strain.  In an April 1990 letter, a Walter Reed Army Medical Center physician indicated that the Veteran had generalized degenerative arthritis of the spine to include degenerative disc disease and degenerative bone disease.  A December 2000 MRI of the lumbar spine showed degenerative changes and other findings.  An August 2003 X-ray study of the lumbar spine revealed prominent degenerative lumbar spondylosis.  

In August 2003, while seeking treatment for low back symptoms, the Veteran reported that he had been suffering from them for 35 years.  X-ray studies showed significant lumbar degenerative joint disease with some degenerative scoliosis.  In a February 2004 written statement, the Veteran indicated that he sustained a low back injury when he jumped off a tank in service and that the injury was exacerbated by heavy lifting in service.  VA treatment records dated from October 1993 to January 2001 show treatment for the low back.

In the June 2004 rating decision, the RO denied reopening of service connection for a low back disability, finding no new and material evidence that the Veteran's current lumbar spine disability was related to his active service.  As such, for evidence to be new and material, it would have to tend to show that the Veteran's current lumbar spine disability is related to his active service.

Evidence associated with the record since the June 2004 rating decision includes an August 2005 VA Aid and Attendance examination indicating the presence of degenerative disc disease L1-L5 causing sciatic pain.  A September 2005 VA progress note revealed that the Veteran reported low back problems since 1951 when he fell off a tank; the examiner opined that the Veteran's low back problems were due to spinal stenosis.  Other VA treatment records associated with the record after June 2004 indicate post-service complaints regarding the low back.  A November 2008 private treatment record indicates that the Veteran stated that low back symptoms developed without injury and that the onset of symptoms was in 1988.  Other private treatment records reflect treatment for low back problems.  In September 2009, the Veteran underwent a laminectomy.  

The newly associated evidence does not tend to show that a low back disability is related to service.  The new evidence is either silent as to the origins of the Veteran's low back disability, indicates that it had its onset well after service separation, or it is cumulative of evidence already of record.  Indeed, after July 2004, the Veteran reiterated his contention that he sustained a low back injury when jumping off a tank in service.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In sum, none of the new evidence received since July 2004 rating decision constitutes competent evidence tending to show that the Veteran's low back disability is related to service.  As a result, the newly received evidence does not raise a reasonable possibility of substantiating the claim.  Accordingly, the evidence received since the most recent final denial of the claim in July 2004 is not new and material, and reopening of the claim for service connection for low back strain with arthritis is not warranted.  Until the evidence meets the threshold burden of being new and material to reopen the claim, reopening of the claim must be denied, and the merits-based standard of benefit of the doubt does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Reopening Service Connection for Gunshot Wound to Left Arm

In a July 2004 rating decision, the RO denied service connection for left forearm residuals of a gunshot wound, finding that the evidence showed that residuals of a left arm gunshot wound existed prior to service.  The Veteran was properly notified of the decision, but he did not appeal; therefore, the decision became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In a March 2006 rating decision, the RO denied reopening of service connection for a residuals of a gunshot wound to the left forearm.  The evidence of record at the time of the March 2006 rating decision included the service treatment records indicating, after the Veteran's entry into service, that he had sustained a left forearm gunshot wound before service and that he received treatment for residuals of the gunshot wound in service.  A January 1990 VA examination report revealed a well healed left arm scar without tenderness or deformity.  In September 2003, the Veteran submitted a written statement in which he argued that he reinjured his arm in service and placed on limited duty.  An August 2005 VA aid and attendance examination report revealed left arm pain with decreased muscle strength.  

In the March 2006 rating decision, the RO denied reopening of service connection for residuals of a gunshot wound to the left arm, finding that new and material evidence had not been received to show that the residuals of left forearm gunshot wound were incurred before service (preexisted service) and were not aggravated by service.  The RO determined that the newly added evidence did not relate to an unestablished fact necessary to substantiate the claim and did not raise a reasonable possibility of substantiating the claim.  As such, for evidence to be new and material, it would have to tend to show that the Veteran's current residuals of a left forearm gunshot wound either did not preexist service or were aggravated by service.  

Evidence associated with the record after March 2006 includes the Veteran's November 2009 contention that his gunshot wound residuals were aggravated by service due to the rigorous physical requirements and that the aggravation is also shown by post-service continuity of treatment for gunshot wound residuals.  Also added to the record is a January 2011 VA muscles examination report.  In the examination report, the examiner indicated that the Veteran suffered a gunshot wound to the left forearm in 1949.  The bullet was removed, and there was no associated fracture.  The examiner noted the complaints regarding the left forearm in service.  The Veteran described no limitations on the activities of daily living.  There were no limitations due to the left forearm.  There had been no change in the left forearm scar.  The Veteran described no flare-ups or incapacitating events.  The scar was well healed and nontender.  There was full strength in the relevant muscle groups.  Range of motion was not limited and produced no fatigue, incoordination, weakness, etc.  X-ray studies revealed tiny spurring in the left elbow area; the examination was otherwise unremarkable.  The VA examiner opined that the Veteran sustained the gunshot wound before service and that the examination was essentially normal with the exception of the residual scar.  The examiner indicated that there was no evidence of aggravation of the left forearm gunshot wound due to service beyond normal progression, and he stated that the Veteran had full use of the left arm.  

The Board finds that the evidence added after March 2006 is new but not material evidence upon which the claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  The Board finds that the Veteran's November 2009 argument regarding aggravation is essentially identical to the September 2003 statement suggesting aggravation.  In November 2009, he indicated that he has been receiving treatment for aggravation ever since service.  The Veteran's assertions are presumed credible at this stage.  Justus, supra.  Nonetheless, the argument regarding aggravation in service is still the same as the argument regarding aggravation made before March 2006.  The January 2011 VA opinion is new, but it reflects that the Veteran's left arm injury was sustained prior to service and that no aggravation of the disability occurred in service.  See Smith v. West, 12 Vet. App. 312 (1990) (holding that if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  The January 2011 VA examination report does not support in-service incurrence or aggravation.  In essence it is duplicative of prior evidence reflecting pre-service incurrence and does not support any allegations of aggravation.  See Villalobos v. Principi, 3 Vet. App. 450, 452 (1992) (evidence that is unfavorable to the appellant's case and which supports the previous denial cannot trigger a reopening of the claim). 

In sum, none of the evidence received since the March 2006 rating decision constitutes competent evidence tending to show that the Veteran's residuals of a left forearm gunshot wound were incurred in or aggravated by service.  As a result, the newly received evidence does not raise a reasonable possibility of substantiating the claim.  Accordingly, the evidence received since the most recent final denial of the claim in March 2006 is not new and material, and reopening of service connection for residuals of a left forearm gunshot wound is not warranted.  Until the evidence meets the threshold burden of being new and material to reopen the claim, reopening of the claim must be denied, and the merits-based standard of benefit of the doubt does not apply.  Annoni, 5 Vet. App. at 467; see also Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a psychiatric disorder, to include anxiety with depression, is denied.

New and Material evidence not having been received, the appeal to reopen service connection for low back strain with arthritis is denied.  

New and material evidence not having been received, the appeal to reopen service connection for a left arm residual scar of a gunshot wound is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


